Case 5:19-cv-10313-JEL-DRG ECF No. 19, PageID.5306 Filed 01/27/21 Page 1 of 8




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

Brian Christopher Lee,

                 Petitioner,             Case No. 19-cv-10313
v.
                                         Hon. Judith E. Levy
Connie Horton,                           United States District Judge

                 Respondent.             Mag. J. David R. Grand

_________________________________/

  OPINION AND ORDER DENYING PETITIONER’S MOTION
 FOR RECONSIDERATION [14] AND AMENDED MOTION FOR
               RECONSIDERATION [15]

      Petitioner Brian Christopher Lee, a prisoner currently held at the

Chippewa Correctional Facility, Kincheloe, Michigan, seeks a writ of

habeas corpus under 28 U.S.C. § 2254, challenging his convictions on two

counts of second-degree murder. Mich. Comp. Law § 750.317. Before the

Court are Petitioner’s two motions for reconsideration of the Court’s July

6, 2020 order. (ECF No. 13.) That order denied Petitioner’s motion for

summary judgment, his motions to grant the writ of habeas corpus and

for release on bond, and Respondent’s motion to hold the case in

abeyance. The order also directed the state to respond to Petitioner’s
Case 5:19-cv-10313-JEL-DRG ECF No. 19, PageID.5307 Filed 01/27/21 Page 2 of 8




amended petition. For the reasons stated below, the motions are

DENIED.

    I.     Analysis

      Petitioner filed a motion for reconsideration of the Court’s July 6,

2020 order on July 20, 2020, characterizing that motion as a

“placeholder” due to communication difficulties between Petitioner and

his attorney. (ECF No. 14, PageID.5166.) The motion relied on E.D.

Mich. Local Rule 7.1(h). (Id. at PageID.5167.) Petitioner filed an amended

motion for reconsideration on August 7, 2020. (ECF No. 15.)

      A motion for reconsideration will only be granted where the movant

“demonstrate[s] a palpable defect by which the court and the parties and

other persons entitled to be heard on the motion have been misled” and

where “correcting the defect will result in a different disposition of the

case.” E.D. Mich. L.R. 7.1(h)(3). “[T]he court will not grant motions for

rehearing or reconsideration that merely present the same issues ruled

upon by the court, either expressly or by reasonable implication.” Id.

Petitioner has not met the criteria for relief under Rule 7.1(h).

         A. Petitioner’s motions for summary judgment and to grant
            the writ as unopposed



                                     2
Case 5:19-cv-10313-JEL-DRG ECF No. 19, PageID.5308 Filed 01/27/21 Page 3 of 8




      In seeking reconsideration of the Court’s denial of his motions,

Petitioner argues that the trial court’s closure of the courtroom was

structural error meriting habeas relief. Petitioner asserts several reasons

why the Court’s consideration of this issue must be reviewed de novo, and

not the highly deferential standard required by the Anti-Terrorism and

Effective Death Penalty Act (“AEDPA”). 28 U.S.C. § 2254. Petitioner’s

arguments in large part “merely present the same issues ruled upon by

the court . . .”

      Whether the de novo review standard applies to Petitioner’s case is

not the question before the Court at this time. Rather, Petitioner was

obligated to identify a palpable error in the Court’s denial of a writ of

habeas corpus on the grounds that neither summary nor default

judgment are appropriate in the habeas context.

      As the Court set forth in its original order, those forms of relief

based on a respondent’s failure to answer the petition are not available

to Petitioner. Allen v. Perini, 424 F.2d 134, 138 (6th Cir. 1970). Whether

and how the government responds does not “discharge [a petitioner’s]

burden to prove entitlement to habeas relief.” United States v. Bawgus,

782 F. App'x 408, 410 (6th Cir. 2019) (citing Allen, 424 F.2d at 138) (other


                                     3
Case 5:19-cv-10313-JEL-DRG ECF No. 19, PageID.5309 Filed 01/27/21 Page 4 of 8




citation omitted). Courts in this district consistently reject motions for

default or summary judgment on those grounds. See, e.g., Reeves v.

Stoddard, No. 14-10977, 2019 WL 764353, at *2 (E.D. Mich. Feb. 21,

2019), aff'd, 798 F. App'x 865 (6th Cir. 2020) (citing Allen, 424 F.2d at

138; Alder v. Burt, 240 F. Supp. 2d 651, 677 (E.D. Mich. 2003)) (other

citations omitted); Mahaffey v. Scutt, No. 12-CV-13743, 2014 WL

4206947, at *2 (E.D. Mich. Aug. 25, 2014) (citing Alder, 240 F. Supp. 2d

at 677). Petitioner has not identified any error in the Court’s analysis

that would result in a different outcome.

         B. Respondent’s request for 60 days to file its response

      Petitioner next requests the Court reverse its ruling permitting

Respondent to file a response, or alternatively, requests the Court

shorten Respondent’s deadline to twenty days. Again, Petitioner cites no

palpable error by which the Court was misled.

      While courts in this district have struck untimely briefs by the

state, see Alder, 240 F. Supp. 2d at 677, the Court finds more persuasive

those decisions which recognize the importance of the respondent’s

answer in deciding habeas cases. “There is no way a § 2254 case can be

decided on a petitioner’s submission only, and a court should not put itself


                                     4
Case 5:19-cv-10313-JEL-DRG ECF No. 19, PageID.5310 Filed 01/27/21 Page 5 of 8




in a position of considering the petition without a response by the

respondent.” Heximer v. Woods, No. 08-14170, 2012 WL 5600289, at *3

(E.D. Mich. Nov. 15, 2012) (Tarnow, J.) (citing Mahaday v. Cason, 222 F.

Supp. 2d 918, 921 (E.D. Mich. 2002)).

          C. Petitioner’s motion for release on bond

      Finally, Petitioner argued that he should be released on bond

pending final resolution of his habeas petition. (ECF No. 15,

PageID.5200–5201.) The Court applies the following legal standard to a

habeas petitioner’s motion for bond while his habeas petition is under

review:

      This Court has “inherent authority” to grant bond to a habeas
      petitioner while his petition is under review. Nash v. Eberlin,
      437 F.3d 519, 526, n. 10 (6th Cir. 2006). But that authority is
      narrow. “Since a habeas petitioner is appealing a
      presumptively valid state court conviction, both principles of
      comity and common sense dictate that it will indeed be the
      very unusual case where a habeas petitioner is admitted to
      bail prior to a decision on the merits in the habeas case.” Lee
      v. Jabe, 989 F.2d 869, 871 (6th Cir. 1993). “In order to receive
      bail pending a decision on the merits, prisoners must be able
      to show not only a substantial claim of law based on the facts
      surrounding the petition but also the existence of ‘some
      circumstance making [the motion for bail] exceptional and
      deserving of special treatment in the interests of justice.”
      Dotson v. Clark, 900 F.2d 77, 79 (6th Cir. 1990) (quoting
      Aronson v. May, 85 S.Ct. 3, 5, 13, 13 L.Ed.2d 6 (1964)
                                     5
Case 5:19-cv-10313-JEL-DRG ECF No. 19, PageID.5311 Filed 01/27/21 Page 6 of 8




      (Douglas, J., in chambers)). Simply put, “[m]erely to find that
      there is a substantial question is far from enough.” Lee, 989
      F.2d at 871 (quoting Glynn v. Donnelly, 470 F.2d 95, 98 (1st
      Cir. 1972)).

      Neither the United States Supreme Court nor the United
      States Court of Appeals for the Sixth Circuit has provided
      definitive guidance for determining whether a petitioner's
      “circumstances” are so “exceptional” as to justify release
      pending review of his habeas claims. Unpublished decisions
      from this Court suggest that “exceptional circumstances”
      warranting release during review “have been limited to
      situations where (1) the prisoner was gravely ill, (2) the
      prisoner committed a minor crime and is serving a short
      sentence, or (3) possibly where there was an extraordinary
      delay in processing the habeas petition.” Scheidler v.
      Berghuis, 07–cv–01346, 2008 WL 161899 (E.D. Mich. 2008)
      (citations omitted); see also Milstead v. Sherry, 07–cv–15332,
      2009 WL 728540 (E.D. Mich. 2009) (citation omitted). This
      much is clear: federal courts very rarely find “exceptional
      circumstances” and very rarely release petitioners before
      ruling on the merits of their claims. Indeed, there seem to be
      but a handful of decisions in which federal courts have
      released petitioners pending review of their claims.

      Blocksom v. Klee, No. 11-cv-14859, 2015 WL 300261, at *4 (E.D.

Mich. Jan. 22, 2015); see also Pouncy v. Palmer, No. 13-cv-14695, 2020

WL 2513094, at *1–2 (E.D. Mich. May 15, 2020). In short, Petitioner is

entitled to release on bond only if he shows that (1) his petition raises a

substantial legal claim and (2) exceptional circumstances justify his


                                     6
Case 5:19-cv-10313-JEL-DRG ECF No. 19, PageID.5312 Filed 01/27/21 Page 7 of 8




release. Here, Petitioner argues that the COVID-19 pandemic’s effects on

prisoners meet these criteria. (ECF No. 15, PageID.5200.)

      The Court disagrees. The exceptional circumstances required to

justify release on bond during pendency of a habeas petition are related

to the petition itself, and not to the conditions of confinement, as set forth

above. There is no authority for the Court to find exceptional

circumstances exist here under Sixth Circuit or Supreme Court law. Nor

has Petitioner identified an error in the Court’s order on this issue.

Accordingly, Petitioner’s motion is denied.

II.   Conclusion and Order

      For the foregoing reasons, Petitioner’s motion for reconsideration

(ECF No. 14) and amended motion for reconsideration (ECF No. 15) are

DENIED.

      IT IS SO ORDERED.
Dated: January 27, 2021                   s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge


                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on January 27, 2021.
                                      7
Case 5:19-cv-10313-JEL-DRG ECF No. 19, PageID.5313 Filed 01/27/21 Page 8 of 8




                                         s/William Barkholz
                                         WILLIAM BARKHOLZ




                                     8
